Examiner’s Comments
1.	This office action is in response to the remarks received on 4/12/2021.
	Claims 1-20 have been canceled by applicant.
	Claims 21-27 are pending and have been examined on the merits.

	Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 4/12/2021 is in compliance with the provisions of 37 CFR 1.97.  
However, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
	Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
	The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.
	 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

4.	Claim 21-23 and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola et al. (US 5,954,259) hereinafter (“Viola”) in view of Hooven (US 5,383,880).
 With regard to claim 21,  Viola discloses a surgical instrument (10), comprising: an end effector (16), comprising: a first jaw (80) comprising a but silent about the reversal after said staple firing stroke has been completed and said firing trigger has been released.  
Hooven teaches a surgical instrument (30) including electronic reversing switch (87contact switch) which reverses the rotational direction of said electric motor (45) after said staple firing stroke has been completed and said firing trigger (49) has been released (Hooven col. 6, lines 36-40).  
In view of Hooven, it would have been obvious to one having ordinary skill in the art at the time of invention to incorporate into Viola surgical instrument,   reversing the rotational direction of said electric motor after said staple firing 
With regard to claim 22, modified Viola discloses a surgical instrument (10),     wherein said staple cartridge (90) is replaceable.  
With regard to claim 23, modified Viola discloses a surgical instrument (10),     wherein said cutting member (100, 130) comprises a first cam (108) configure to engage said first jaw (80) and a second cam (104) configured to engage said second jaw (86).  
With regard to claim 25, Viola discloses a surgical instrument (10), comprising: 3305102766 v1Preliminary Amendment dated May 11, 2020Application No. 16/388,162an end effector (16), comprising: a first jaw (80) comprising a proximal end and a distal end; a second jaw (86) rotatable relative to said first jaw between an open position and a closed position; and a cutting member (100,130) movable distally during a firing stroke; and a firing drive system (78), comprising: an electric motor (22); a firing trigger (44) actuatable to actuate said electric motor (22) in a first rotational direction to drive said cutting member (130) through said staple firing stroke; and a control system (fig.2b) including a reversing sensor circuit (B) which reverses the rotational direction of said electric motor (22) but silent about the reversal after said staple firing stroke has been completed and said firing trigger has been released.  
 after said staple firing stroke has been completed and said firing trigger (49) has been released (Hooven col. 6, lines 36-40).  
In view of Hooven, it would have been obvious to one having ordinary skill in the art at the time of invention to incorporate into Viola surgical instrument,   reversing the rotational direction of said electric motor after said staple firing stroke has been completed and said firing trigger has been released for a predictable results of retracting the knife and sled to proximal position.  
With regard to claim 26, modified Viola discloses a surgical instrument (10),     further comprising a replaceable staple cartridge (90).  
With regard to claim 27, modified Viola discloses a surgical instrument (10),    wherein said cutting member (100, 130) comprises a first cam (108) configure to engage said first jaw(80) and a second cam (104) configured to engage said second jaw (86).

5.	Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola in view of Hooven and further in view of Morgan et al. (US 2008/0102453) hereinafter (“Morgan”).
With regard to claim 24, modified Viola discloses a surgical instrument (10),        wherein said closure drive system (78, 95) except for a closure trigger, and wherein said closure trigger is positioned proximally relative to said firing trigger.  Morgan teaches a surgical instrument including a closure trigger (36), and wherein said closure trigger (36) is positioned proximally relative to said firing trigger (38) for clamping with closure trigger and also firing the staples with firing trigger, to staple the tissue.  
In view of Morgan teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to substitute the trigger of Viola with Morgan’s closure and firing triggers for a predictable results of clamping with closure trigger and also firing the staples with firing trigger, to staple the tissue.  

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 21-27 have been considered but are moot because the new ground of rejection does not rely only on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, applicant’s argument has been addressed with new grounds of rejection with Hooven US 5,383,880.


Conclusion
7.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        4/28/2021